NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JORGE SORIA, DOC #T33854,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-647
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Bryant R. Camareno, Tampa, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.